              Case 3:19-cv-01301-HZ     Document 6       Filed 08/19/19     Page 1 of 2




Juan C. Chavez, OSB #136428
Email: jchavez@ojrc.info
PO Box 5248
Portland, OR 97208
Telephone: 503 944-2270 ext. 212
Facsimile: 971-275-1839

        Attorneys for Plaintiff




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                  PORTLAND DIVISION

LUIS ENRIQUE MARQUEZ,                              Case No. 3:19-cv-01301

Plaintiffs,

       v.                           PLAINTIFF'S VOLUNTARY
                                    WITHDRAWAL OF EMERGENCY
JOSEPH BIGGS; TARA LAROSA; and JOHN MOTION
DOES 1-100.

Defendants.

COMES NOW, Plaintiff Luis Marquez, by and through counsel, Juan C. Chavez, voluntarily

withdraws his Emergency Motion for a Temporary Restraining Order and/or Preliminary

Injunction. This voluntary withdrawal is based on the arguments below.

                                          ARGUMENT

         On August 17, 2019, Plaintiff Marquez filed an Emergency Motion for a Temporary

Restraining Order to enjoin Defendants from rallying in Portland on that day. Dkt. 2. The motion

was based on the threats made on Mr. Marquez’s life, and the public interest in preventing harm

being brought upon persons believed to be associated with Mr. Marquez. Dkt. 1, 3. Because the

rally occurred without a ruling from the Court, the relief sought is moot. Based partially on


            PLAINTIFF'S VOLUNTARY WITHDRAWAL OF EMERGENCY MOTION
                                    Page 1 of 2
          Case 3:19-cv-01301-HZ         Document 6       Filed 08/19/19     Page 2 of 2




information and belief and evidence received from the August 17, 2019, Plaintiff Marquez

reserves the right to refile for a motion for preliminary injunction enjoining behavior consistent

with his original Emergency Motion.

                                         CONCLUSION

       The Plaintiff voluntarily withdraws their Emergency Motion, and requests that the Court

removes any hearing from its docket.

DATED: August 19, 2019.

                                                       Respectfully submitted,

                                                             /s/ Juan C. Chavez
                                                             Juan C. Chavez, OSB #136428
                                                             PO Box 5248
                                                             Portland, OR 97208




         PLAINTIFF'S VOLUNTARY WITHDRAWAL OF EMERGENCY MOTION
                                 Page 2 of 2
